DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 14 December 2018 and 17 August 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, and 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lodin et al. (USPGPub 20190310377 A1).

Regarding claim 1, Lodin teaches a LIDAR device for detecting an object, comprising: a transmitter unit (102) having at least one laser for emitting at least one laser beam and at least one beam replication unit (103) for replicating the at least one laser beam to form at least two replicated beams (abstract, Disclosed herein is a system and method for facilitating estimation of a spatial profile of an environment based on a light detection and ranging (LiDAR) based technique; and see figure 1A and 3, light source 102 (i.e. transmitter unit) and beam director 103 (i.e. beam replication unit) transmitting more than one beam of light); and a receiver unit (104) for receiving laser light, which was reflected by the object (110) (see figure 1A, light receiver 104). 

Regarding claim 2, Lodin teaches the LIDAR device as recited in claim 1, wherein the beam replication unit (103) is configured to deflect the at least two replicated beams in a vertical plane and/or in a horizontal plane (see figure 3, beam director 103; and ¶80, The beam director 103 further includes an angularly dispersive element 308 providing angular dispersion of light based on the wavelength of the light. The angularly dispersive element 308 is configured to direct the expanded beam 306 into at least a first direction 310A and a second direction 310B along the first dimension, depending on the wavelength).

Regarding claim 3, Lodin teaches the LIDAR device as recited in claim 1, wherein the beam replication unit (103) is configured to be transmitting or reflecting (see figure 3, see dispersive element 308 transmitting light beams).

Regarding claim 4, Lodin teaches the LIDAR device as recited in claim 1, wherein the beam replication unit (103) is a diffractive optical element (¶80, Examples of the angularly dispersive element 308 include one or more diffraction gratings, some examples of which are illustrated and further described in relation to FIGS. 4A to 4J).

Regarding claim 5, Lodin teaches the LIDAR device as recited in claim 1, wherein the beam replication unit (103) is a refractive optical element (¶93, the angularly dispersive element 308 illustrated in the example of FIG. 3, which directs light in a first dimension based on its wavelength, may include an angularly adjustable reflective element to controllably reflect light over a second dimension perpendicular to the first dimension. The angular adjustment may be controlled by an optical positioning system. In one example, the optical positioning system is a microelectromechanical system (MEMS). The MEMS include an array of individually actuatable mirrors to reflect light. In another example, the optical positioning system is galvanometer scanning system. Compared to some other examples, the galvanometer scanning system is relatively compact. In yet another example, the optical positioning system is a polygonal scanning system. The polygonal scanning system includes a rotatable refractive element, such as a triangular or rectangular prism).

Regarding claim 7, Lodin teaches the LIDAR device as recited in claim 1, wherein the transmitter unit (102) has at least two lasers (¶69, In yet another arrangement (not illustrated), the light source 206 includes multiple laser diodes).

Regarding claim 9, Lodin teaches a working device (100) and/or vehicle having a LIDAR device for detecting an object (110), the LIDAR device comprising: a transmitter unit (102) having at least one laser for emitting at least one laser beam and at least one beam replication unit (103) for replicating the at least one laser beam to form at least two replicated beams (abstract, Disclosed herein is a system and method for facilitating estimation of a spatial profile of an environment based on a light detection and ranging (LiDAR) based technique; and see figure 1A and 3, spatial profiling system 100 having light source 102 (i.e. transmitter unit) and beam director 103 (i.e. beam replication unit) transmitting more than one beam of light); and a receiver unit (104) for receiving laser light, which was reflected by the object (see figure 1A, light receiver 104). 


Regarding claim 10, Lodin teaches a method for detecting an object using a LIDAR device, the method comprising: activating a transmitter unit (102) having at least one laser to emit at least one laser beam (abstract, Disclosed herein is a system and method for facilitating estimation of a spatial profile of an environment based on a light detection and ranging (LiDAR) based technique; and see light source 102 (i.e. transmitter unit)); replicating the at least one laser beam to form at least two replicated beams using a beam replication unit (103) (see figure 1A, beam director 103 (i.e. beam replication unit)); and receiving laser light reflected by the object (110) (see figure 1A, light receiver 104).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lodin et al. (USPGPub 20190310377 A1) in view of Sohn et al. (U.S. Patent No. 10009531 B1).

Regarding claim 6, Lodin teaches an optical refractive element (see ¶93). However, Lodin fails to explicitly teach wherein at least one side of the optical refractive element is configured as a plane surface, and a side of the refractive optical element opposite from the plane surface has at least two mutually adjacent areas, the at least two areas having gradients that differ from one another.
	However, Sohn teaches wherein at least one side of the optical refractive element is configured as a plane surface, and a side of the refractive optical element opposite from the plane surface has at least two mutually adjacent areas, the at least two areas having gradients that differ from one another (see figure 6A; and col. 7, lines 22-27, FIG. 6A is a schematic diagram of an illustrative polyhedron prism 600 that may be used by the FOV extender, and that includes at least two different hypotenuse surfaces that refract light at different angles. The polyhedron prism 600 may enable spreading an angle of light subjected to the prism).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lodin to incorporate the teachings of Sohn to further include the refractive element mentioned above in order to increase the field of view of the device. Note, although the two references are non-analogous, one is about a LiDAR device and the other is about a camera, it would have been obvious to combine because the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention) (MPEP 2141.01(a)(I)); the problem being a narrow field of view. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lodin et al. (USPGPub 20190310377 A1) in view of Galera et al. (USPGPub 20190101623 A1).

Regarding claim 8, Lodin teaches at least two lasers (¶69, In yet another arrangement (not illustrated), the light source 206 includes multiple laser diodes). However, Lodin fails to explicitly teach wherein the at least two lasers are capable of being activated in a time-staggered manner.
	However, Galera teaches wherein the at least two lasers are capable of being activated in a time-staggered manner (¶45, Distance determination component 310 can also be configured to control emission of light by the light source component 304 and supplemental illumination component 306 such that the two light sources emit light at alternate time frames of a scan cycle).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lodin to incorporate the teachings of Galera to further include lasers being activated in a staggered manner because, [b]y analyzing image frames illuminated by supplemental illumination component 306, distance determination component 310 can determine whether conditions within the viewing field are such that object detection based on triangulation of the light emitted by the light source component 304 may not be reliable (Galera ¶45).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cho et al. (USPGPub 20190204615 A1) teaches that diffracting light (laser) may be understood as splitting light, duplicating light, refracting a portion of light, and the like in ¶177. This pertains to the independent claims that mention a diffracting or splitting element creating “replicated beams.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878





/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878